UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission Exact name of registrant as specified in its charter; IRS Employer File Number State or other jurisdiction of incorporation or organization IdentificationNo. 001-12995 CE CASECNAN WATER AND ENERGY COMPANY, INC. Not Applicable 24th Floor, 6750 Building, Ayala Avenue Makati, Metro Manila, Philippines -0276 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer T Smaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No T All of the shares of common equity of CE Casecnan Water and Energy Company, Inc. are privately held by a limited group of investors. As of May 5, 2010, the number of outstanding shares of $0.038 par value common stock was 767,162. TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 Exhibit Index 20 2 PART I Item 1. Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of CE Casecnan Water and Energy Company, Inc. We have reviewed the accompanying balance sheet of CE Casecnan Water and Energy Company, Inc. (the “Company”) as of March31, 2010, and the related statements of operations, cash flows, and changes in shareholders’ equity for the three-month periods ended March31, 2010 and 2009. These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the balance sheet of CE Casecnan Water and Energy Company, Inc. as of December31, 2009, and the related statements of operations, cash flows, and changes in shareholders’ equity for the year then ended (not presented herein); and in our report dated February23, 2010, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying balance sheet as of December31, 2009 is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. /s/ Manabat Delgado Amper & Co. Manabat Delgado Amper & Co. Member Firm of Deloitte & Touche Makati City, Philippines May 6, 2010 3 CE CASECNAN WATER AND ENERGY COMPANY, INC. BALANCE SHEETS (Unaudited) (Amounts in thousands, except share data) As of March 31, December31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash and investments Receivables, net Other current assets Total current assets Property, plant and equipment, net Other investments Deferred income taxes Other 49 68 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and other accrued liabilities $ $ Dividends payable Accrued interest Accrued property, income and other taxes Payable to affiliates Current portion of long-term debt Total current liabilities Commitments and contingencies (Note 5) Shareholders’ equity: Common stock – 2,148,000 shares authorized, one Philippine peso ($0.038) par value; 767,162 shares issued and outstanding 29 29 Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 4 CE CASECNAN WATER AND ENERGY COMPANY, INC. STATEMENTS OF OPERATIONS (Unaudited) (Amounts in thousands) Three-Month Periods Ended March 31, Revenue - Lease rentals and service contracts $ $ Operating expenses: Depreciation Plant operations and other operating expenses Total operating expenses Operating income Other income (expense): Interest expense ) ) Interest income Other, net Total other income (expense) ) Income before income tax expense Income tax expense Net income $ $ The accompanying notes are an integral part of these financial statements. 5 CE CASECNAN WATER AND ENERGY COMPANY, INC. STATEMENTS OF CASH FLOWS (Unaudited) (Amounts in thousands) Three-Month Periods Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation Amortization of bond issue costs 19 39 Provision for deferred income taxes 91 85 Changes in other operating assets and liabilities: Receivables, net Other current assets ) Accounts payable and other accrued liabilities ) ) Accrued interest ) Accrued property, income and other taxes Net cash flows from operating activities Cash flows from investing activities: Capital expenditures ) ) Increase in restricted cash and investments ) ) Net cash flows from investing activities ) ) Cash flows from financing activities: Increase (decrease) in payable to affiliates ) Repayment of notes payable - ) Dividends paid ) ) Net cash flows from financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these financial statements. 6 CE CASECNAN WATER AND ENERGY COMPANY, INC. STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) (Amounts in thousands) Accumulated Additional Other Common Paid-in Retained Comprehensive Shares Stock Capital Earnings Loss, net Total Balance, January1, 2009 $
